DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 September 2020, 26 October 2020, 06 December 2020, 22 January 2021, and 18 July 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BINDER AQUEOUS SOLUTION INCLUDING COPOLYMER OF (METH)ACRYLAMIDE AND ALKOXYALKYL (METH)ACRYLATE, SLURRY INCLUDING THE SAME, NEGATIVE ELECTRODE, AND LITHIUM-ION BATTERY.

Claim Interpretation
The recitation of an intended use (e.g., for a lithium-ion battery) does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 2018/0102542 A1, hereinafter Matsuzaki).
Regarding claim 1, Matsuzaki discloses a binder aqueous solution for a lithium-ion battery (see dispersion, [0123]), containing:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0124]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see NIPAM, [0130]), and
5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see 2-MEA, [0128]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see 2-MEA, [0128])
wherein R1 is a hydrogen atom or a methyl group (see 2-MEA, [0128]),
R2 is an alkylene group having 1 to 4 carbon atoms (see 2-MEA, [0128]),
R3 is an alkyl group having 1 to 4 carbon atoms (see 2-MEA, [0128]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see 2-MEA, [0128]).
Regarding claim 2, Matsuzaki discloses a slurry for a lithium-ion battery negative electrode, containing a binder and a negative electrode active material (see slurry, [0139]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0124]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see NIPAM, [0130]), and
5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see 2-MEA, [0128]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see 2-MEA, [0128])
wherein R1 is a hydrogen atom or a methyl group (see 2-MEA, [0128]),
R2 is an alkylene group having 1 to 4 carbon atoms (see 2-MEA, [0128]),
R3 is an alkyl group having 1 to 4 carbon atoms (see 2-MEA, [0128]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see 2-MEA, [0128]).
Regarding claim 3, Matsuzaki discloses a negative electrode for a lithium-ion battery, obtained by applying a slurry for a slurry to a current collector (see coated, [0140]), and drying and curing the slurry (see dried, [0140]), wherein the slurry contains a binder and a negative electrode active material (see slurry, [0139]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0124]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see NIPAM, [0130]), and
5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see 2-MEA, [0128]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see 2-MEA, [0128])
wherein R1 is a hydrogen atom or a methyl group (see 2-MEA, [0128]),
R2 is an alkylene group having 1 to 4 carbon atoms (see 2-MEA, [0128]),
R3 is an alkyl group having 1 to 4 carbon atoms (see 2-MEA, [0128]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see 2-MEA, [0128]).
Regarding claim 4, Matsuzaki discloses a lithium-ion battery (see lithium-ion secondary battery, [0158]), comprising a negative electrode obtained by applying a slurry for a slurry to a current collector (see coated, [0160]), and drying and curing the slurry (see dried, [0160]), wherein the slurry contains a binder and a negative electrode active material (see slurry, [0159]), wherein the binder contains:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0124]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see NIPAM, [0130]), and
5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see 2-MEA, [0128]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see 2-MEA, [0128])
wherein R1 is a hydrogen atom or a methyl group (see 2-MEA, [0128]),
R2 is an alkylene group having 1 to 4 carbon atoms (see 2-MEA, [0128]),
R3 is an alkyl group having 1 to 4 carbon atoms (see 2-MEA, [0128]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see 2-MEA, [0128]).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (JP 09-151216 A, hereinafter Noda).
Regarding claim 1, Noda discloses a binder aqueous solution for a lithium-ion battery (see solution, [0015]), containing:
a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0016]),
30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see AAm, [0016]), and
5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see MEA, [0016]),
CH2═C(R1)-CO-O-R2-O-R3	(1) (see MEA, [0016])
wherein R1 is a hydrogen atom or a methyl group (see MEA, [0016]),
R2 is an alkylene group having 1 to 4 carbon atoms (see MEA, [0016]),
R3 is an alkyl group having 1 to 4 carbon atoms (see MEA, [0016]), and
a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see MEA, [0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Adachi (US 2020/0411870 A1) discloses a binder aqueous solution for a lithium-ion battery (see composition, [0315]), containing a water-soluble poly(meth)acrylamide (A) being a polymer of a monomer group containing, with respect to 100 mol % of the monomer group (TABLE 1, [0328]), 30 mol % to 95 mol % of a (meth)acrylamide group-containing compound (a) (see AAm, [0373]), and 5 mol % to 40 mol % of an alkoxyalkyl (meth)acrylate (b) represented by general formula (1) (see MEA, [0379]), CH2═C(R1)-CO-O-R2-O-R3 (1) (see MEA, [0379]) wherein R1 is a hydrogen atom or a methyl group (see MEA, [0379]), R2 is an alkylene group having 1 to 4 carbon atoms (see MEA, [0379]), R3 is an alkyl group having 1 to 4 carbon atoms (see MEA, [0379]), and a total number of carbon atoms of the groups R1, R2 and R3 is 5 or less (see MEA, [0379]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725